American Century Strategic Asset Allocations, Inc. Statement of Additional Information Supplement Global Allocation Fund Strategic Allocation: Conservative Fund Strategic Allocation: Moderate Fund Strategic Allocation: Aggressive Fund Supplement dated November 30, 2012 ■ Statement of Additional Information dated April 1, 2012 The following replaces the entry for Global Allocation in the table on pages 46-47 in the Portfolio Managers section. Fund Benchmarks Peer Group Global Allocation N/A N/A ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-769561211
